Even if negligence and agency are assumed, I am unable to see how the conduct of Freeman can be said to have been a substantial factor in causing the plaintiffs' injuries. Both Freeman and Ryan had a right to be where they were. It is true that if Freeman had not been pushing Ryan he might not have been there, but, as was said in Smithwick v. Hall  Upson Co., 59 Conn. 261, 269,21 A. 924: "And so too if he had never been born, or had remained at home on the day of the injury, it would not have happened; yet no one would claim that his birth or his not remaining home that day, can in any just or legal sense be deemed a cause of the injury." It seems to me that the principles enunciated in Mahoney v. Beatman,110 Conn. 184, 195, 147 A. 762, and in Kinderavich v. Palmer,127 Conn. 85, 89, 15 A.2d 83, require a holding that, as a matter of law, the conduct of Freeman was not a substantial factor in causing the injuries. I think the verdict should have been set aside on this ground. *Page 649